UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6444


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GLENDA KAYE GEORGE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:16-cr-00019-CCE-3; 1:17-cv-01091-
CCE-LPA)


Submitted: March 24, 2022                                         Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Glenda Kaye George, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Glenda Kaye George seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on George’s 28 U.S.C. § 2255

motion and 18 U.S.C. § 3742(a)(1) motion.

       The portion of the district court’s order denying George’s § 2255 motion is not

appealable unless a circuit justice or judge issues a certificate of appealability.

See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists could find the district court’s assessment of the

constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017).

When the district court denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable and that the motion states a

debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134,

140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Limiting our review

of the record to the issues raised in George’s informal brief, we conclude that George has

not made the requisite showing. See 4th Cir. R. 34(b); see also Jackson v. Lightsey, 775

F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth

Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly, we

deny a certificate of appealability and dismiss this portion of the appeal.

       Turning to the district court’s denial of George’s § 3742(a)(1) motion, we have

reviewed the record and find no reversible error. Accordingly, we affirm this portion of

                                              2
the district court’s order. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                   AFFIRMED IN PART,
                                                                   DISMISSED IN PART




                                            3